Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Lance Jensen (68022) on 12/18/2020.

The application has been amended as follows: 
1.	(Currently Amended)	A method of determining application program interface (API) mashups, the method comprising:
identifying, via at least one processor, an endpoint description for a first API;
validating, via the at least one processor, the endpoint description based on a plurality of other API endpoint descriptions, wherein validating the endpoint description includes:
processing the endpoint description to generate a first modified endpoint description and
changing the first modified endpoint description to generate a second modified endpoint description, wherein changing the first modified endpoint description to generate the second modified endpoint description is based on a comparison between one or more words of the first modified endpoint description and a dictionary that is based on the plurality of other API endpoint descriptions; 
determining, via the at least one processor, whether the second modified endpoint description includes at least one of input description data and output description data;
in response to the second modified endpoint description including the input description data,

in response to the second modified endpoint description including the output description data,
determining, via the at least one processor, one or more possible API mashups including the first API and the second API based on a comparison of the output description data and an input description of the second API.

2.	(Currently Amended)	The method of claim 1, wherein validating the endpoint description further includes determining that at least one of an input description and an output description of the first API is invalid for matching.

3.	(Currently Amended)	The method of claim 1, wherein validating the endpoint description includes:
generating [[a]] the dictionary based on the plurality of other API endpoint descriptions; and

wherein changing the first modified endpoint description based on the comparison between one or more words of the first modified endpoint description and the dictionary includes: 
comparing the endpoint description and the first modified endpoint description to detect one or more modified words; and
for each modified word of the one or more modified words, one of: 
validating the modified word; and 
changing the modified word back to an associated original word based on a comparison of the modified word to one or more words in the generated dictionary.

(Currently Amended)	The method of claim 1, wherein determining whether the second modified endpoint description includes at least one of the input description data and the output description data comprises determining that the second modified endpoint description includes output description data based on the endpoint description including one or more pre-defined verbs.

6.	(Currently Amended)	The method of claim 1, wherein determining whether the second modified endpoint description includes at least one of the input description data and the output description data comprises:
identifying, via a trained model, each word in the second modified endpoint description as a being associated with an input or an output; and
designating each word of a training dataset as being associated with the input or the output to train the model.

7.	(Currently Amended)	The method of claim 1, wherein determining whether the second modified endpoint description includes at least one of the input description data and the output description data comprises:
identifying at least one noun phrase in an input description of the first API;
identifying one or more noun phrases in the second modified endpoint description;
comparing the at least one noun phrase and the one or more noun phrases to identify at least one matching noun phrase;
removing the at least one matching noun phrase from the second modified endpoint description; and
designating the second modified endpoint description as an output description of the first API.

11.	(Currently Amended)	One or more non-transitory computer-readable media that include instructions that, [[when]] in response to being executed by one or more processing systems, are configured to cause the processing system to perform operations, the operations comprising:
identifying an endpoint description for a first API;
one or more processing systems, wherein validating the endpoint description includes:
processing the endpoint description to generate a first modified endpoint description and
changing the first modified endpoint description to generate a second modified endpoint description, wherein changing the first modified endpoint description to generate the second modified endpoint description is based on a comparison between one or more words of the first modified endpoint description and a dictionary that is based on the plurality of other API endpoint descriptions; 
determining whether the endpoint description includes at least one of input description data and output description data;
in response to the second modified endpoint description including the input description data,
determining at least one possible API mashup including the first API and a second API based on a comparison of the input description data and an output description of the second API; and
in response to the second modified endpoint description including the output description data,
determining one or more possible API mashups including the first API and the second API based on a comparison of the output description data and an input description of the second API.

12.	(Currently Amended)	The computer-readable media of claim 11, wherein validating the endpoint description further includes determining that at least one of an input description and an output description of the first API is invalid for matching.

(Currently Amended)	The computer-readable media of claim 11, wherein validating the endpoint description includes:
generating [[a]] the dictionary based on the plurality of other API endpoint descriptions;

wherein changing the first modified endpoint description based on the comparison between one or more words of the first modified endpoint description and the dictionary includes: 
comparing the endpoint description and the first modified endpoint description to detect one or more modified words; and
for each modified word of the one or more modified words, one of: 
validating the modified word: and 
changing the modified word back to an associated original word based on a comparison of the modified word to one or more words in the generated dictionary.

15.	(Currently Amended)	The computer-readable media of claim 11, wherein determining whether the second modified endpoint description includes at least one of the input description data and the output description data comprises determining that the second modified endpoint description includes the output description data based on the endpoint description including one or more verbs.

16.	(Currently Amended)	The computer-readable media of claim 11, wherein determining whether the second modified endpoint description includes at least one of the input description data and the output description data comprises:
identifying, via a trained model, each word in the second modified endpoint description as a being associated with an input or an output; and
designating each word of a training dataset as being associated with the input or the output to train the model.

(Currently Amended)	The computer-readable media of claim 11, wherein determining whether the second modified endpoint description includes at least one of the input description data and the output description data comprises:
identifying at least one noun phrase in an input description of the first API;
identifying one or more noun phrases in the second modified endpoint description;
comparing the at least one noun phrase and the one or more noun phrases to identify at least one matching noun phrase;
removing the at least one matching noun phrase from the second modified endpoint description; and
designating the second modified endpoint description as an output description of the first API.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record doesn’t adequately teach or suggest the limitations found in the independent claims.  Specifically, no prior art reference teaches a dictionary which serves as a basis for determining whether to change a modified endpoint description for endpoint validation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trevor et al. US 20110099159 A1 teaches a possibility of creating mashups in at least paragraph [0070].
Chang et al. US 20110153590 A1 teaches searching for an open API and generating a mashup block skeleton code in at least the Abstract.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 14, 2021